                         UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA

                            STANDING ORDER IN CIVIL CASES
                               Judge Yvonne Gonzalez Rogers
                                  (Updated April 2, 2019)

1.       Conformity to Rules. Parties are expected to consult and comply with all provisions of
the Local Rules and the Federal Rules of Civil Procedure relating to motions, briefs,
continuances, and all other matters, unless specifically superseded by this Standing Order. Any
failure to comply with any of the rules and the Court’s Standing Order may be deemed sufficient
grounds for monetary sanctions, dismissal, entry of default judgment, or other appropriate
sanctions. Parties are advised that this Standing Order is subject to change without notice and
that they should check for the latest revisions on the Court’s website at
cand.uscourts.gov/ygrorders.
2.     Scheduling days. Prior to noticing a motion, parties shall check the scheduling
information on this Court’s website to confirm open and available dates. However, noticed days
may be reset as the Court’s calendar requires, with order of call to be determined by the Court.
Generally, the Court will schedule as follows:
       a.      Case Management Conferences are conducted on Mondays at 2:00 p.m.
       b.      Civil Law and Motion calendar is conducted on Tuesdays at 2:00 p.m.
       c.      Pretrial conferences are conducted on Fridays at 9:30 a.m. Trials are set to
               commence on Mondays at 8:00 a.m.
       d.      Before appearing for a matter before this Court, all parties shall check the Court’s
               calendar at cand.uscourts.gov or the posting in the Clerk’s Office to confirm that
               their matter is still on calendar. Frequently, the Court will issue a written order
               and vacate the hearing unless oral argument appears to be necessary. Where
               argument is allowed, the Court will attempt to advise counsel in advance of the
               issues to be addressed.
               In addition, if a written request for oral argument is filed, before issuance of a
               ruling, stating that a lawyer six or fewer years out of law school will conduct all
               or most of the oral argument, the Court will entertain oral argument on the
               principle that young lawyers need more opportunities for appearances than they
               typically receive. Telephonic appearances for motion hearings are disfavored.
               The Court will grant requests to appear by telephone only upon a compelling
               showing of good cause. The routine inconveniences of travel do not constitute
               good cause.
3.     Changes to Court Calendar. No changes to the Court’s schedule shall be made except
by signed order of the Court and only upon a showing of good cause. Parties seeking to continue
hearings, request special status conferences, modify briefing schedules, or make any other
procedural changes shall submit a signed stipulation and proposed order, or, if a stipulation is not
possible, a Motion for Administrative Relief as contemplated by Civil Local Rule 7-11.
Continuances will be granted only upon a showing of good cause, particularly focusing on
evidence of diligence by the party seeking delay and of prejudice that may result if the
continuance is denied. Briefing schedules may not be changed without Court approval. The
Court generally will not approve elongated briefing schedules without sufficient explanation.
         Parties seeking to enlarge a filing deadline by way of a Motion for Administrative Relief
are admonished to file such a motion in advance of the filing deadline, rather than on the day the
filing is due. Parties are advised that requests which, in effect, do not allow the Court two weeks
from the filing of the last brief until the scheduled hearing date are likely to be denied.
4.      Notice of Hearing Location. Parties shall notice hearings for appearance at the Oakland
Federal District Courthouse, 1301 Clay Street, Courtroom 1, Fourth Floor. However, the
courtroom location is subject to change. Parties should check the Court’s website and posted
signs at the Courthouse on the day of the hearing.
5.      Chambers Copies. A chambers copy of all documents filed, whether electronically filed
or manually filed at the Clerk’s Office, shall be submitted to the Clerk’s Office in an envelope
clearly marked with the case number and “YGR Chambers Copy” for receipt by no later than
12:00 noon the second business day after the document is filed. Submission by overnight
delivery such as Federal Express or UPS is sufficient.
       a.      All chambers’ copies must be 3-hole punched in the left margin in a manner
               suitable for placement in a 3-ring binder.
       b.      Chambers copies must include tabs between exhibits and must fasten or attach
               pages of individual documents together so as to distinguish between separate
               documents. Do not use bottom tabs as they do not work well in binders.
       c.      Chambers copies in summary judgment motions: Chambers copies of all
               summary judgment motions and oppositions (including the brief, separate
               statement, declarations, exhibits, and other supporting documents) are required to
               be provided by the filing party in a 3-ring binder or binders with tabs separating
               documents. Submitting chambers copies of the reply documents in a binder is
               optional. This requirement does not apply to habeas corpus petitions or summary
               judgment motions in ERISA or Social Security cases.
       d.      Chambers copies in administrative motions to seal: As noted in paragraph 11
               below, parties shall provide chambers copies of the unredacted documents with
               proposed redacted material highlighted only. Parties shall not submit chambers
               copies of the redacted versions of documents they seek to seal.
       e.      Chambers copies submitted without meeting the above requirements may be
               rejected, and the party may be required to re-submit.
       f.      In motions involving voluminous citations to evidence or records, parties are
               encouraged to submit chambers copies of their briefing in an electronic format
               with hyperlinks to the evidence on flash drives or other removable media. Parties
               may request to submit such electronic copies in lieu of paper chambers copies.
6.      Case Management Conference. Joint case management statements are required and
must be filed seven days in advance of the initial case management conference date. Updated
joint case management statements are required and must be filed seven days in advance of all
other case management conferences. In cases involving litigants unrepresented by counsel, the
parties may file separate case management statements. The format shall follow the Standing


                                                2
Order for All Judges of the Northern District of California re: Contents of Joint Case
Management Statement (“CAND CMC Order”) found on the Court’s website at
cand.uscourts.gov/ygr.
       a.      These conferences are intended to be substantive and productive. Accordingly,
               each party shall be represented at case management conferences by lead trial
               counsel or counsel with authority to enter into stipulations and make admissions
               pursuant to Fed. R. Civ. P. 16(a) and (c), as well as fully prepared to address all of
               the matters in the CAND CMC Order and Civil L.R. 16-10(b). Failure to do so
               shall be considered grounds for sanctions. Because of the substantive discussions
               that occur during case management conferences, telephonic appearances are
               disfavored.
       b.      The Court will grant requests to appear by telephone only upon a compelling
               showing of good cause. The routine inconveniences of travel do not constitute
               good cause.
7.      Proposed Orders Required. Each party filing or opposing any motion shall also serve a
proposed order that sets forth the relief or action sought and a short statement of the rationale of
the decision, including citation of authority that the party requests the Court to adopt, and
citations to the record evidence where applicable.
        The proposed order should be submitted at the same time as the motion or opposition,
with a courtesy copy emailed to ygrpo@cand.uscourts.gov.
8.     Discovery and Discovery Motions. The Court does not routinely refer discovery
matters to a magistrate judge, but may do so at its discretion. The provisions of this paragraph
apply only to cases in which discovery is supervised by this Court.
        Except as specifically set forth below, no motions regarding discovery disputes may be
filed without prior leave of Court.
       a.      Depositions: If a dispute arises during a deposition and involves a persistent
               obstruction of the deposition or a refusal to answer a material question on the
               basis of any ground other than privilege or the work product doctrine, counsel
               may arrange a telephonic conference with the Court through contact with the
               Courtroom Deputy, Frances Stone, at (510) 637-3540. Any such conference shall
               be attended by the court reporter recording the deposition.
       b.      Joint Discovery Letter: All other requests for discovery relief must be
               summarized by the parties in one joint letter brief no longer than four pages (two
               pages per side). In the joint letter brief, counsel must attest that, prior to filing the
               request for relief, counsel met and conferred in person, and then concisely
               summarize all remaining issues that counsel were unable to resolve. The parties
               may not file multiple joint letter briefs, irrespective of the number of disputes
               then at issue. If there are multiple disputes at issue, the parties may provide a list
               of those disputes as part of their joint letter brief.
               The joint letter brief may cite to limited and specific legal authority only for
               resolution of dispositive issues. The joint letter brief may not be accompanied by
               declarations; however any specific excerpt of disputed discovery material may be



                                                  3
       attached. The Court will then advise the parties if additional briefing, a
       telephonic conference, or a personal appearance will be necessary.
Note: Discovery letter briefs must be e-filed under the Civil Events category of
      Motions and Related Filings: Motions—General: “Discovery Letter Brief.”
c.     Stipulated Protective Orders:
       1.     Parties submitting proposed forms of stipulated protective order shall
              include the following language with respect to resolution of designation
              disputes:
                       [6.3 Judicial Intervention.] If the Parties cannot resolve a
              challenge without court intervention, the parties shall follow the Court’s
              Standing Order in Civil Cases regarding Discovery and Discovery
              Motions. The parties may file a joint letter brief regarding retaining
              confidentiality within 21 days of the initial notice of challenge or within 14
              days of the parties agreeing that the meet and confer process will not
              resolve their dispute, whichever is earlier. Failure by a Designating Party
              to file such discovery dispute letter within the applicable 21- or 14-day
              period (set forth above) with the Court shall automatically waive the
              confidentiality designation for each challenged designation. If, after
              submitting a joint letter brief, the Court allows that a motion may be filed,
              any such motion must be accompanied by a competent declaration
              affirming that the movant has complied with the meet and confer
              requirements imposed in the preceding paragraph. The Court, in its
              discretion, may elect to transfer the discovery matter to a Magistrate
              Judge.
                       In addition, the parties may file a joint letter brief regarding a
              challenge to a confidentiality designation at any time if there is good
              cause for doing so, including a challenge to the designation of a
              deposition transcript or any portions thereof. If, after submitting a joint
              letter brief, the Court allows that a motion may be filed, any motion
              brought pursuant to this provision must be accompanied by a competent
              declaration affirming that the movant has complied with the meet and
              confer requirements imposed by the preceding paragraph. The Court, in
              its discretion, may elect to refer the discovery matter to a Magistrate
              Judge.
                       The burden of persuasion in any such challenge proceeding shall
              be on the Designating Party. Frivolous challenges, and those made for an
              improper purpose (e.g., to harass or impose unnecessary expenses and
              burdens on other parties) may expose the Challenging Party to sanctions.
              Unless the Designating Party has waived the confidentiality designation
              by failing to file a letter brief to retain confidentiality as described above,
              all parties shall continue to afford the material in question the level of
              protection to which it is entitled under the Producing Party’s designation
              until the court rules on the challenge.




                                         4
            2.      The Northern District provides a model form of Stipulated Protective
                    Order for Standard Litigation at cand.uscourts.gov/model-protective-
                    orders. To the extent the parties’ proposed stipulated protective order
                    varies from the model, exclusive of paragraph 6.3 set forth above, the
                    parties shall submit a redline comparison with the model Stipulated
                    Protective Order for Standard Litigation, along with their electronic form
                    of proposed order, to ygrpo@cand.uscourts.gov.

9.   Motions for Summary Judgment.
     a.    Pre-filing Conference Required: Except as specifically set forth below, no
           motion for summary judgment pursuant to Rule 56 of the Rules of Civil
           Procedure may be filed without prior leave of Court. The moving party must file
           a letter, with a copy to Chambers and the opposing parties, to request a pre-filing
           conference, and propose a date and time for such conference. Pre-filing
           conferences are normally set for Wednesday or Friday afternoons at 2:00 p.m.
           unless circumstances and the Court’s calendar require otherwise, and should be
           requested sufficiently in advance of the deadlines established in the Court’s initial
           case management order. Telephonic appearances will not be allowed.
            The moving party’s letter shall be submitted at least seven (7) business days prior
            to the proposed conference date and must explain the grounds for the motion.
            The letter shall be no more than three single-spaced pages in length, including any
            attached exhibits or other supporting papers. Within three (3) business days after
            receipt of the letter, any party who will oppose the motion must file a written
            response addressing the substance of the moving party’s letter, with a copy to
            Chambers and the moving party. This response shall also be limited to three
            single-spaced pages, including any attached exhibits or supporting papers.
            This pre-filing requirement does not apply to either side in cases where one party
            is self-represented. This pre-filing requirement does not apply to habeas corpus
            petitions or motions in ERISA or Social Security cases.
     b.     One Motion Per Side: All issues shall be contained within one motion, may not
            exceed twenty-five pages in length, and shall conform to Civil Local Rule 7-2.
            Only one summary judgment motion may be filed per side, absent leave of
            court. Leave of court to file more than one motion may be requested if multiple
            parties comprise one or both sides. This issue will be addressed at the Pre-filing
            Conference.
     c.     Separate Statements: Any party moving for summary judgment or opposing
            summary judgment is required to submit a separate statement as set forth herein.
            1.      Supporting Separate Statement: Parties moving for summary judgment
                    must include a separate, short and concise statement of the material facts
                    as to which the moving party contends there is no genuine issue to be tried
                    (“Supporting Separate Statement”). The Supporting Separate Statement
                    must: (1) identify the issue or claim number(s) to which the fact relates;
                    and (2) list each asserted material fact and the record evidence (e.g.,
                    deposition, declaration, discovery response). Upon filing, the moving


                                              5
                        party shall provide the separate statement to all other parties in an
                        electronic, word-processing format for ease of response thereto. The
                        Supporting Separate Statement must follow this format:

 Issue No.         Moving Party’s Undisputed Material Facts and              Opposing Party’s
                              Supporting Evidence                              Response and
                                                                            Supporting Evidence
Issue 1            Fact 1. Doe Co. and Acme Co. entered into a
(Doe cannot        written contract for sale of widgets.
establish          Roe Declaration at 2:17-21 and Exh. A [contract].
breach of
contract)
Issue 1            Fact 2. Widgets were received by Doe’s
                   headquarters on December 1, 2010.
                   Roe Declaration at 3:14-19 and Exh. B [signed
                   invoice].

              2.        Responsive Separate Statement: The papers opposing a motion for
                        summary judgment shall include one Responsive Separate Statement
                        which: (1) incorporates the facts in the moving separate statement; (2)
                        provides a response to each of the facts in the correspondingly numbered
                        paragraph in the moving separate statement; and (3) identifies any
                        additional material facts that the party contends will establish a genuine
                        issue to be tried. For each fact, the Responsive Separate Statement shall
                        state whether the party contends the fact is disputed and the evidence
                        establishing any dispute.
                        If the opposing party contends that the fact is in dispute, the party must
                        cite to evidence in the record which establishes the dispute. Responsive
                        Separate Statements must follow this format:
    Issue No.           Moving Party’s Undisputed Material            Opposing Party’s Response
                           Facts and Supporting Evidence               and Supporting Evidence
  Issue 1 (No         Fact 1. Doe Co. and Acme Co. entered into      Undisputed.
  breach of           a written contract for sale of widgets.
  contract)           Roe Decl. at 2:17-21 and Exh. A
                      [contract].
  Issue 1             Fact 2. Widgets were received by Doe   Disputed. No widgets were
                      Co.’s headquarters on December 1, 2010.received. Jackson Decl., Exh.
                      Roe Decl. at 3:14-19 and Exh. B [invoice].
                                                             B [Smith Depo.] at 21:04-
                                                             23:19.
                     OPPOSING PARTY’S ADDITIONAL MATERIAL FACTS
  Issue 1             Additional Fact 3: An empty crate was  Jackson Declaration, Exh. B
                      delivered to Doe Co.’s headquarters on [Smith Depo.] at 32:06-33:12.
                      December 1, 2010.



                                                  6
               3.     Page Limits for Separate Statements: Unless a party has obtained prior
                      permission from this Court, the Supporting Separate Statement is limited
                      to no more than fifteen (15) pages, and the Responsive Separate Statement
                      is limited to no more than five (5) additional pages beyond the number of
                      pages in the opening statement.
               4.     Attestation Required for Separate Statements: The Supporting and
                      Responsive Separate Statement each must be signed by counsel (or by the
                      party, if unrepresented by counsel) who has reviewed the document and
                      can attest as follows:
                      “I attest that the evidence cited herein fairly and accurately
                      supports [or disputes] the facts as asserted.”
       d.      Evidence Submitted: Parties shall underline, highlight, or otherwise specify lines
               of the documents and transcripts upon which they rely in support of or opposition
               to a motion.
       e.      Cross-Motions: Any cross-motion for summary judgment shall be contained
               within the opposition to any motion for summary judgment, shall contain twenty-
               five (25) pages or less, and shall be filed fourteen (14) days after the filing of the
               motion. The reply to a motion may contain up to fifteen (15) pages, shall include
               the opposition to any cross-motion, and shall be filed seven (7) days after the
               filing of the opposition. (See Civil Local Rule 7-3). The Court may, sua sponte or
               pursuant to a motion under Civil L.R. 6-3, reschedule the hearing so as to give a
               moving party time to file a reply to any cross-motion.
10.     Experts and their Reports. All witnesses who will provide expert testimony under
Federal Rule of Evidence 702, 703, or 705, whether retained or non-retained, must be disclosed
and must provide written reports in compliance with Federal Rule of Civil Procedure
26(a)(2)(B). All expert reports shall number each paragraph to facilitate any motion practice
challenging the specifics of any opinions and shall include a table of contents. The reports shall
also include an executive summary of each opinion to be proffered. Finally, any percipient
witness who may also testify at trial with technical expertise akin to an independent expert shall
be identified by name no later than the date of expert disclosures to allow for deposition, if
necessary.
11.     Motions to Seal (Civil Local Rule 79-5). For documents submitted in connection with
administrative motions to seal, parties shall provide chambers copies of the unredacted
documents with proposed redacted material highlighted, as required Civil Local Rule 79-
5(d)(1)(D), only. Do not submit chambers copies of the redacted versions of documents sought
to be sealed.
       a.      When a designating party files a declaration in support of another party’s motion
               to seal, as required by Civil Local Rule 79-5(e)(1), the designating party must
               indicate whether they join the administrative motion to seal in whole or in part. If
               the designating party narrows the submitting party’s sealing request(s), the
               designating party must specify the requests they concede should not be granted,
               and submit both: (1) an unredacted version of the document highlighting the




                                                 7
               narrowed proposed redacted material, and (2) a proposed order consistent with the
               narrowed request(s).
       b.      Proposed orders on administrative motions to seal must conform to the following
               format:

       Document or Portion of            Evidence Offered in Support                Order
    Document Sought to be Sealed                  of Sealing
   Motion at page 2, lines 10–11         Jones Declaration ¶ 1
   Motion at page 5, lines 4–17          Jones Declaration ¶ 2

12.      Motions for Leave to Amend. Parties seeking leave to amend their pleadings shall
submit a redline comparison with the operative pleading to ygrpo@cand.uscourts.gov at the time
of filing their request to amend. This requirement does not apply to self-represented parties.
13.      Communication with Court. Counsel shall not attempt to contact Judge Gonzalez
Rogers or her chambers staff by telephone, facsimile, or any other ex parte means, but may
contact her Courtroom Deputy, Frances Stone, at (510) 637-3540 with appropriate inquiries.
Counsel should list their email address as well as their telephone numbers on their papers to
facilitate communication with the Courtroom Deputy. All counsel listed on the parties’ briefing
must be fully apprised of the status of the pending matter and must be authorized to respond to
calendar settings by the Court.
14.     Service of Standing Orders. Plaintiff (or in the case of removed cases, any removing
defendant) is directed to serve copies of this Standing Order in Civil Cases and the CAND CMC
Order at once upon all parties to their action, and upon those subsequently joined, in accordance
with the provisions of Federal Rules of Civil Procedure, Rules 4 and 5, and to file with the Clerk
of the Court a certificate reflecting such service, in accordance with Civil Local Rule 5-6(a).
15.      Notices of Settlement. Any notice of settlement sent to the Court must be signed by all
parties to the settlement. Electronically filed notices shall be signed pursuant to Civil Local Rule
5-1(i), including, if applicable, a filer’s attestation as provided by Civil Local Rule 5-1(i)(3).
       IT IS SO ORDERED.

Dated: April 2, 2019

                                                         YVONNE GONZALEZ ROGERS
                                                         United States District Judge




                                                 8
